EXAMINER’S AMENDMENT
	This action follows the PTAB decision on 5/18/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marylou J. Lavoie on 5/23/2022.
The application has been amended as follows: 
Claim 1 is amended to read:
A composition comprising:
	a molecule comprising (1) a diacetylene moiety or diacetylene precursor; and (2) an alkyl additive;
	wherein the molecule comprises a polymer resulting from the polymerization of the (1) diacetylene moiety or diacetylene precursor; and the (2) alkyl additive; 
	wherein the (2) alkyl additive polymerizes with the (1) diacetylene moiety or diacetylene precursor such that the molecule is the reaction product of the polymerization of the (1) diacetylene moiety or diacetylene precursor and the (2) alkyl additive;
	water;
	an optional co-solvent;
	an optional surfactant;
	an optional stabilizer;
	wherein the composition is an aqueous ink composition having the characteristic of color change after application of a stimulus.
Claims 2-3 and 5 are cancelled.
In claim 7, the phrase “wherein the molecule comprises a polymer resulting from the polymerization of the (1) diacetylene moiety or diacetylene precursor; and the (2) alkyl additive; wherein the alkyl additive is an alkyl thiol; and wherein the polymerization of the alkyl thiol with the diacetylene moiety or diacetylene precursor does not require UV irradiation” is replaced by “wherein the alkyl additive is an alkyl thiol”.
Claim 15 is amended to read: 
A process comprising:
	combining a (1) a diacetylene moiety or diacetylene precursor; and (2) an alkyl additive with water; an optional co-solvent; an optional surfactant; and an optional stabilizer; and optionally inducing polymerization to form a polymer;
	wherein the polymer comprises a polymer resulting from the polymerization of the (1) diacetylene moiety or diacetylene precursor; and the (2) alkyl additive; 
	to provide an aqueous ink composition having the characteristic of color change after application of a stimulus.
Claim 17 is amended to read:
A process comprising:
	providing a composition, wherein the composition comprises a molecule comprising (1) a diacetylene moiety or diacetylene precursor; and (2) an alkyl additive; water; an optional co-solvent; an optional surfactant; and an optional stabilizer;
	wherein the molecule comprises a polymer resulting from the polymerization of the (1) diacetylene moiety or diacetylene precursor; and the (2) alkyl additive; 
	wherein the (2) alkyl additive polymerizes with the (1) diacetylene moiety or diacetylene precursor such that the molecule is the reaction product of the polymerization of the (1) diacetylene moiety or diacetylene precursor and the (2) alkyl additive;
	disposing the composition onto a substrate; and
	applying a stimulus to the composition on the substrate;
	wherein the composition is an aqueous ink composition having the characteristic of color change after application of a stimulus.
In claim 21, the phrase “wherein the polymer results from the polymerization of the diacetylene moiety or diacetylene precursor and the alkyl additive; and” is deleted.
Allowable Subject Matter
Claims 1, 4 and 6-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762